Title: To John Adams from Moses Brown, 29 May 1799
From: Brown, Moses
To: Adams, John



May it Please Your Excellency—
Boston May 29th 1799

Sir according to Your Order I take the liberty to address You to inform You that the Secretary of the Navy, refus’d Mr. Samuel Chase, Resignation, and he has concluded to tarry in the Ship Merrimack, as 1st. Lieut., & Mr. Jona. Titcomb as 2d Lieut., & Mr. Nathl. Stanwood, as Sailing Master, in hopes these Gentn. will meet Your Excellencys approbation to the above appointments
I beg the Honour to Subscribe / Myself Your Excellencys / Most Obt. Servt.

M. BrownPS. Sir Inclos’d you have a Copy of my Letter to the Secretary on the Subject